DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The submission filed 3/26/2021 (“amendment”) has been accepted and entered. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-20 are pending. 

Double Patenting
The rejection of previously cited (1)-(7) has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(7). However, with respect to previously cited (8), application 16/352265 does not appear in the terminal disclaimer dated 3/26/2021. 
This is a provisional nonstatutory obviousness type double patenting rejection. Claims 1-2, 8-9, and 15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, and 17 of copending Application No. 16/352265 (traffic signal)
Copending Application No. 16/352265 (traffic signal) discloses a maplet structure comprising representations of environmental elements which include data observed by the vehicle corresponding to a segment of the road network wherein the environmental element can include “sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like” (instant specification ¶ 4), each of the claims recited above require identifying the particular environmental element or flagging the environmental element but do not include limitations that require specific steps or elements specific to the type of environmental element. Any claims that require steps or elements specific to the type of environmental element have been excluded from the double patenting rejection.  Accordingly, it would have been obvious to one of ordinary skill in the art to record observations of a roadside environmental element, as recited in the instant claims, including recording observations of each type of environmental element recited in ¶ 4 of the instant application (“sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”). 
KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted recording observations of a traffic signal type of environmental element (Spec. ¶4 “sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”) with the observation of road marking as required in the instant claim since recording observations of each type of environmental element is well known in the field of vehicle road mapping and detection of each of the types of environmental elements, as claimed, would yield predictable results. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 2020/0250439 to Vig et al. (“Vig”) and further in view of U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”)
With respect to claims 1, 8 and 15, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors 
recognize a maplet request identifying a request region;
(¶¶ 69-70) (i.e., HD map transmits an particular area (¶32 “photographing device 110 may acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110)”) (¶ 30 “The updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”); 
responsive to determining that the vehicle is within the request region (¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used”), process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
(i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the transformation matrix may be designed using driving information . . . a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) (¶4 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.).”) 
identify one or more observations corresponding to at least one driving edge surface within the multi-sensor data stream; 
(¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”) (¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”)
(¶ 66 “local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc.”) 
(¶ 68 “landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 . . . three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140”) (¶ 35 “landmark in the form of a line may be expressed in the form of a set of a plurality of points, it may have a plurality of coordinate values corresponding to each of the plurality of points”) (¶  38 “convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1”) (¶ 40 “FIG. 5 is a view for illustrating an example in which two lines 410 and 420, such as a lane, correspond to point-to-point in more detail according to the present invention”) (¶ 42 “landmarks in the form of the line in which a large number of points can appear in the single line’) (210, 220, FIG. 4) (FIG. 5-6);
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model corresponding to a landmark class to transmit road data corresponding to at least one of the one or more observations corresponding to the at least one driving surface edge
(S130, S140, FIG. ) (i.e., transmission of maplet includes predetermined data model with at least formatted data locations and identifiers for various types of information (¶ 68 “landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 ”) in order to perform comparisons, matching and updating for like data at the updating unit 140 (¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”; ¶¶ 71-73; ¶ 43 “the landmark in a point form . . . landmark in the actual image is mapped one-to-one with the landmark in the high definition map”; ¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission) (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) ; and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to validate or update map data of a digital map representing the road network based at least in part on the maplet. (S150) (¶23 “high definition map updating server S of the remote location may also use information transmitted from the high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map”) (¶68). 
Lee discloses transmitting a maplet with a predetermined data format and predetermined data model of road data for transmission, and at least suggests the data is encoded despite Lee not using the term “encode” 
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”)
However, using a predetermined data format to encode data for transmission was commonly known in the art at the time of the effective filing date.  
For example, Sharp, from the same field of endeavor, discloses transmission of updated map data (col. 2, ll. 20-44 “transmission as a plurality of data elements which each relate to and include an identification of a particular segment or region of a map”) (col. 5, ll. 8-15 “Updates since the latest distribution of a static database of the geographic data components flagged as corresponding to major map features. These data elements are relatively small (for example, of the order of 5 or 10 bytes of information each). A typical data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Col. 7 ll. 50-65 “as well as sets of data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a predetermined data format, as taught by Sharp to transmit the data in Lee in order to facilitate transmission of and identification of various map components (Sharp, col. 8, ll. 48-67 “enable determination of which transmitters the data element should be sent to (as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment”) (col. 9 ll. 25-34 “The inclusion of an identifier (i.e. the map reference information) at both the start and end of a data element also avoids the potential risk of a break in reception during a header transmission leading to incorrect association between a data component and a previous header”). 

(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)

In addition, although Lee in view of Sharp disclose identify one or more observations corresponding to at least one driving edge surface within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to a landmark type, such as a driving edge surface, Lee fails to specifically disclose a driving surface edge observation class. 
Vig, from the same field of endeavor, discloses a driving surface edge observation class for map update purposes (¶ 5 “automated road edge boundary detection”) (¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.). Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map’) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be connected together in a polyline associated with the road edge boundary to more effectively enable more accurate and more efficient road edge identification of a roadway of a geographic location, to provide improved coverage of the road edge boundaries for a roadway, and to provide more accurate boundary information and/or signals . . . (e.g., to label, to annotate, to position, to orient, etc.)”) (¶¶49; 53 “feature data associated with features of the roadway (e.g., a section of a road edge boundary . . . lateral regions (e.g., left and right road edge boundaries of a road in the roadway”) (¶¶ 92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) wherein the driving surface edge class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a road edge observation class as taught by Vig in the maplet data of Lee in view of Sharp in order to 
In addition, Lee fails to specifically disclose the vehicle apparatus receives the maplet request. However, it was well known at the time of the effective filing that map updates can be initiated remotely and received by the vehicle or vice versa, interchangeably. 
For example, Wheeler, from the same field of endeavor, also discloses that the update messages include predetermined data models organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”) and including an apparatus onboard a vehicle can either receive a maplet request identifying a request region (i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; ¶¶ 111, 140-141; 145) or can initiate a request (¶ 54, 128) interchangeably. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle to receive the update request since and responding to the request by generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, as discussed by Wheeler and cited above, since there are two options for initiating a request in the art of vehicular map updates, by the remote server or by the vehicle well known in the art. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the vehicle apparatus receiving the maplet request and generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, and incorporate it into the system of Lee since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 


With respect to claims 2 and 9 Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the maplet comprises a header1 comprising a driving surface edge flag (Sharp, col. 8, ll. 48-67  “the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier”) (Sharp, col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) (Sharp, col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features . . . data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.) (Vig, ¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”).
With respect to claims 3, 10 and 16, Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the predetermined format comprises a field configured to receive a list of sample points, each sample point being the coordinates of a point on the at least one driving surface edge (Lee, ¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”) (Lee, ¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”) (Vig, ¶9 “generating the road edge boundary comprises: connecting elements of the second subset of elements in a polyline”) (Vig, ¶14 “the plurality of elements include road edge boundary locations”)(Vig. Claims 3-4) (Vig, ¶¶ 140-142 “road edge polylines . . . map generation system 102 performs a smoothing and/or resampling step to smooth these points to the final polyline”) (Vig, FIG. 6C, P1-P4). 
With respect to claims 4, 11 and 17 Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose each sample point is a predetermined distance from an immediately adjacent sample point (Lee, ¶56 “the distance between the plurality of positions at which the plurality of actual images are captured . . . captured at two positions spaced 1 m apart”) (Lee, ¶69 “sampling of a certain time interval (e.g., 1 second) to 
With respect to claims 5, 12 and 18 Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the predetermined format comprises a field configured to receive a position of the driving surface edge relative to the vehicle (Vig, ¶52 “attribute of a roadway includes an edge of a road (e.g., a location of an edge of a road, a distance of location from an edge of a road . . . one or more trajectories that autonomous vehicle 104 can traverse in the roadway and an indication of the location of at least one feature in the roadway a lateral distance from the motion path, etc.) (¶¶ 92-93 “a driving path of a roadway (e.g., one or more trajectories that autonomous vehicle 104 can traverse in the roadway and an indication of the location of at least one feature in the roadway a lateral distance from the driving path, etc.) (Vig, ¶ 118 “A ground truth road edge boundary may include a left and right boundary with respect to a vehicle pose”) (Vig, ¶129 “map generation system 102 determines the one or more elements in a ray extending outward from a vehicle lateral to a direction of travel (e.g., to a side, perpendicular to a vehicle pose, etc.) . . . one or more elements lateral to the vehicle may include a prediction score associated with whether the one or more elements are a road edge boundary”) 
With respect to claims 6, 13 and 19 Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the driving surface is pavement and the driving surface edge is an edge of the pavement (Vig, ¶ 51 “a road refers to a paved or otherwise improved path between two places that allows for travel by a vehicle”)
With respect to claims 7, 14 and 20 Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the predetermined format comprises a field configured to receive a list of timestamps, each timestamp of the list of timestamps corresponding to a sample point of the list of sample points (Lee, ¶ 28 “coordinate system transformation unit 120 may calculate the position and the orientation of the photographing  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) in view of U.S. Patent Application Publication No. 2020/0250439 to Vig et al. (“Vig”) 
With respect to claims 1, 8 and 15, Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 174-175 “Unit A--Local Map Aggregation & Object Detection: Image and sensor data processing, image information extraction and aggregation of the characteristic local map, Unit B--Global Map Lookup & Pose 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the global-scale reference map which corresponds to the approximate location and the extents of the aggregated local map, which is being matched against”) (¶ 70 “aggregate the information from the plurality of images together, e.g. so as to be able to determine the position and orientation of a landmark within the road network (or relative to the vehicle), so that the landmark can be incorporated into the local map representation, it is generally necessary to know the camera poses for each of the images within which the landmark was detected (e.g. as may be determined using visual odometry)”);
identify one or more observations corresponding to at least one driving edge surface within the multi-sensor data stream (¶209 “classes may include some, or all of: sky, building, pole, road-marking, road, pavement”) (¶196 “keypoints for DSO can be located anywhere in the image, including edges”) (¶¶ 228-229 “a "ground mesh" may be generated including any ground-level features within the road network. . . . the object classes obtained from the semantic segmentation may be used to select any ground features, such as " roads" or "lane markings", etc”) (claim 10 “fusing the three-dimensional representations in each set to determine a two-dimensional contour of the landmark and/or to generate a reconstruction of the landmark in the coordinate space”) (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or road marking” . . . selecting some points as ground-level points . . . the position and size of ground features, e.g. horizontal road information, can be retrieved from an orthorectified image”) (¶ 98 “image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes . . . island borders, etc”; ¶ 111 “generate a road image representing an area of the road network within which the vehicle is travelling”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (¶45 “road network . . . roads that are navigable by a vehicle . . . realistic representation of the roadway profile . . . three-dimensional geometries of the road network”) 
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”)
wherein generating the maplet comprises using a predetermined data model corresponding to a landmark class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one driving surface edge (¶¶ 223-226 “ground model may be comprised of: a single plane over all 3D feature points that have been classified as ground, the intersection of multiple ground planes in the vicinity of each key frame, or a coarse polygon mesh spanning over ground feature point cluster”) (¶209 “classes may include some, or all of: sky, building, pole, road-marking, road, pavement”) (¶196 “keypoints for DSO can be located anywhere in the image, including edges”) (¶¶ 228-229 “a "ground mesh" may be generated including any ground-level features within the road network. . . . the object classes obtained from the semantic segmentation may be used to select any ground features, such as " roads" or "lane markings", etc”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (¶¶ 239–241  entitled “observation datagram creation”); and 
update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”)(¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”).
Although Mann discloses identifying one or more observations corresponding to at least one driving edge surface within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to a landmark type, such as a driving edge surface, Mann fails to specifically disclose a driving surface edge observation class. Vig, from the same field of endeavor, discloses a driving surface edge observation class for map update purposes (¶ 5 “automated road edge boundary detection”) (¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.). Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map’) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be connected together in a polyline associated with the road edge boundary to more effectively enable more accurate and more efficient road edge identification of a roadway of a geographic location, to provide improved coverage of the road edge boundaries for a roadway, and to provide more accurate boundary information and/or signals . . . (e.g., to label, to annotate, to position, to orient, etc.)”) (¶¶49; 53 “feature data associated with features of the roadway (e.g., a section of a road edge boundary . . . lateral regions (e.g., left and right road edge boundaries of a road in the roadway”) (¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a driving surface edge observation class as taught by Vig in the maplet data of Mann in order to improve map detail and coverage accuracy automatically for road edges, reduces time for map updates further improving navigation and safety of AV travel (Vig, ¶ 44). 
With respect to claims 2 and 9, Mann in view of Vig discloses the maplet comprises a header2 comprising a driving surface edge flag (Mann. ¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (Mann, ¶235 “a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc. Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map”; ¶ 98; ¶ 115) (Mann, ¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”; ¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”; ¶¶ 239–241  entitled “observation datagram creation”; ¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”; ¶241 “general processing flow for generating these datagrams is shown in FIG. 6”) (Vig, ¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.) (Vig, ¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”).
With respect to claims 3, 10 and 16, Mann in view of Vig discloses the predetermined format comprises a field configured to receive a list of sample points, each sample point being the coordinates of a point on the at least one driving surface edge (Mann, ¶235; ¶ 98; ¶ 115) (¶45) (Mann, FIG. 8 “point cloud”; ¶ 56 “objects are implicitly defined by a set of key points in a reference frame”; ¶57 “"key point cloud" for each of the frames that are being processed (also referred to herein as a "sparse point cloud")”; ¶ 62; ¶93; ¶ 94 “object classes (such as "road", "road marking", "lane marking", and so on). However, the semantic segmentation may not be perfect, and in some cases the semantic segmentation may give some false values, i.e. selecting some points as ground-level points”; ¶ 96 “projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a blended image”; ¶203; ¶215 “each landmark that is extracted from the image data, a landmark shape, in the form of a 2D polyline in normalized coordinates”; ¶ 223 “geometry is estimated using the points extracted from the sparse feature point cloud”; ¶228) (Vig, ¶¶ 140-142 “road edge polylines . . . map generation system 102 performs a smoothing and/or resampling step to smooth these points to the final polyline”) (Vig, FIG. 6C, P1-P4). 
With respect to claims 4, 11 and 17 Mann in view of Vig disclose each sample point is a predetermined distance from an immediately adjacent sample point (Vig, regular intervals for road edge points P1-P4, FIG. 6C) (Vig, ¶91 “identified sensor data may be stored or processed as a chunk of sensor data (e.g., a plurality of chunks, a log, etc.) associated with a length of a roadway in the geographic region. Map generation system 102 may further divide the chunk of sensor data into one or more segments based on the length of roadway associated with the chunk. For example, the map generation system 102 generates one or more segments of sensor data associated with a predetermined area of the roadway (e.g., a 10 cm by 10 cm segment bounded by an x-value and y-value in a map, a segment of car-length distance (roughly 4.95 meters), etc.).”) (Vig, ¶138 “polylines representing a drivable surface or a road edge boundary starting from an element of the plurality of elements”) (Vig, ¶84 “obtains map data that includes a plurality of elements (e.g., cells,”) (Mann, ¶96 “linearly registered image (LRI) may typically comprise generating evenly spaced slices along the trajectory of the camera (i.e. the vehicle's ego motion) that are perpendicular to the trajectory”) (Mann, ¶203 “key point cloud, i.e. a point cloud of key points within key frames, e.g. for use in generating a ground mesh”) (Mann FIG. 8, track camera, 
With respect to claims 5, 12 and 18 Mann in view of Vig disclose the predetermined format comprises a field configured to receive a position of the driving surface edge relative to the vehicle (Vig, ¶52 “attribute of a roadway includes an edge of a road (e.g., a location of an edge of a road, a distance of location from an edge of a road . . . one or more trajectories that autonomous vehicle 104 can traverse in the roadway and an indication of the location of at least one feature in the roadway a lateral distance from the motion path, etc.) (¶¶ 92-93 “a driving path of a roadway (e.g., one or more trajectories that autonomous vehicle 104 can traverse in the roadway and an indication of the location of at least one feature in the roadway a lateral distance from the driving path, etc.) (Vig, ¶ 118 “A ground truth road edge boundary may include a left and right boundary with respect to a vehicle pose”) (Vig, ¶129 “map generation system 102 determines the one or more elements in a ray extending outward from a vehicle lateral to a direction of travel (e.g., to a side, perpendicular to a vehicle pose, etc.) . . . one or more elements lateral to the vehicle may include a prediction score associated with whether the one or more elements are a road edge boundary”). 
With respect to claims 6, 13 and 19 Mann in view of Vig disclose the driving surface is pavement and the driving surface edge is an edge of the pavement (Vig, ¶ 51 “a road refers to a paved or otherwise improved path between two places that allows for travel by a vehicle”).
With respect to claims 7, 14 and 20 Mann in view of Vig disclose the predetermined format comprises a field configured to receive a list of timestamps, each timestamp of the list of timestamps corresponding to a sample point of the list of sample points (Mann, ¶¶ 48-50 “each image in the sequence will represent the environment of the road network at a particular point in time and at a particular camera location . . . image data may be supplemented by data from various other sensors, as desired. For instance, positional data, such as GNSS data, may be used to provide a coarse localisation of the vehicle and a timestamp for each of the images”; ¶185 “image data may be combined with GNSS positioning data, e.g. from a navigation module of the vehicle, in order to provide an approximate location and an accurate timestamp for the obtained images”; ¶ 202) (Vig, ¶59 “sensor data includes a location (e.g., a location in 3-D space relative to the LIDAR system) of a number of points (e.g., a point cloud) that correspond to objects that have reflected a ranging laser. In some non-limiting .
 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of Vig. 
With respect to claims 1, 8 and 15, Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B);
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134);
identify one or more observations corresponding to at least one environmental element within the multi-sensor data stream; (¶ 30 “determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints”) (¶51 “spatial 3-dimensional (3D) representation of the road . . . 3D map APIs 365 include a fetch-navigable-surfaces API . . . returns information describing occupancy for the surface of the road . . . curbs”)(¶ 74 “a country road with no lines or curbs but two directions of travel, and implicit paths that act as lanes . . . navigable spaces relative to the lanes so the vehicle can efficiently plan/react in emergencies when the vehicle must make an unplanned move out of the lane”) (¶ 110 “an object (e.g., a tree, a wall, a barrier, a road surface)”) (¶65 “landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.)”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (¶113 “environment includes roads and objects around the roads”);
generate a maplet based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”); 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least environmental element (¶134 “update message includes metadata”) (¶ 151 “additional data may be formatted such that the online HD may system 110 can incorporate the additional data into an update to the HD maps”) (¶118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110”) (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler fails to specifically disclose the environmental element and corresponding observation class are specific to “a driving surface edge” or “driving surface edge observation class”. Vig, from the same field of endeavor, discloses a driving surface edge observation class for map update purposes (¶ 5 “automated road edge boundary detection”) (¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.). Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map’) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be connected together in a polyline associated with the road edge boundary to more effectively enable more accurate and more efficient road edge identification of a roadway of a geographic location, to provide improved coverage of the road edge boundaries for a roadway, and to provide more accurate boundary information and/or signals . . . (e.g., to label, to annotate, to position, to orient, etc.)”) (¶¶49; 53 “feature data associated with features of the roadway (e.g., a section of a road edge boundary . . . lateral regions (e.g., left and right road edge boundaries of a road in the roadway”) (¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) wherein the driving surface edge class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a driving surface edge observation class as taught by Vig in the maplet data of Wheeler in order to 
With respect to claims 2 and 9, Wheeler in view of Vig discloses the maplet comprises a header3 comprising a driving surface edge flag (Vig, ¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.) (Vig, ¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) [Wheeler: (¶65 “landmark objects e.g., road signs . . . road signs described in an HD map include . . . traffic lights”; ¶ 74 “landmark features such as road signs and traffic lights”)  ¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box) (720a, FIG. 7, stop line) (¶ 76 “HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “type of discrepancy”) (¶65 “semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”)].
With respect to claims 3, 10 and 16, Wheeler in view of Vig discloses the predetermined format comprises a field configured to receive a list of sample points, each sample point being the coordinates of a point on the at least one driving surface edge (Vig, ¶¶ 140-142 “road edge polylines . . . map generation system 102 performs a smoothing and/or resampling step to smooth these points to the final polyline”) (Vig, FIG. 6C, P1-P4) (Wheeler, ¶67 “occupancy map 530 is represented as a collection of 3D points which cover the surfaces. In another embodiment, the occupancy map 530 is represented using a 3D volumetric grid of cells at 5-10 cm resolution”; ¶115 “vehicle 150 transforms 2D image information into the 3D coordinate system of the occupancy map. For example, the vehicle 150 maps points, lines, and surfaces in the stereo images to points, lines, and surfaces in the 3D coordinate system”) 
With respect to claims 4, 11 and 17 Wheeler in view of Vig disclose each sample point is a predetermined distance from an immediately adjacent sample point (Vig, regular intervals for road edge points P1-P4, FIG. 6C) (Vig, ¶91 “identified sensor data may be stored or processed as a chunk of sensor data (e.g., a plurality of chunks, a log, etc.) associated with a length of a roadway in the geographic region. Map generation system 102 may further divide the chunk of sensor data into one or more segments based on the length of roadway associated with the chunk. For example, the map generation system 102 generates one or more segments of sensor data associated with a predetermined area of the roadway (e.g., a 10 cm by 10 cm segment bounded by an x-value and y-value in a map, a segment of car-length distance (roughly 4.95 meters), etc.).”) (Vig, ¶138 “polylines representing a drivable surface or a road edge boundary starting from an element of the plurality of 
With respect to claims 5, 12 and 18 Wheeler in view of Vig disclose the predetermined format comprises a field configured to receive a position of the driving surface edge relative to the vehicle (Vig, ¶52 “attribute of a roadway includes an edge of a road (e.g., a location of an edge of a road, a distance of location from an edge of a road . . . one or more trajectories that autonomous vehicle 104 can traverse in the roadway and an indication of the location of at least one feature in the roadway a lateral distance from the motion path, etc.) (Vig, ¶¶ 92-93 “a driving path of a roadway (e.g., one or more trajectories that autonomous vehicle 104 can traverse in the roadway and an indication of the location of at least one feature in the roadway a lateral distance from the driving path, etc.) (Vig, ¶ 118 “A ground truth road edge boundary may include a left and right boundary with respect to a vehicle pose”) (Vig, ¶129 “map generation system 102 determines the one or more elements in a ray extending outward from a vehicle lateral to a direction of travel (e.g., to a side, perpendicular to a vehicle pose, etc.) . . . one or more elements lateral to the vehicle may include a prediction score associated with whether the one or more elements are a road edge boundary”). 
With respect to claims 6, 13 and 19 Wheeler in view of Vig disclose the driving surface is pavement and the driving surface edge is an edge of the pavement (Vig, ¶ 51 “a road refers to a paved or otherwise improved path between two places that allows for travel by a vehicle”).
With respect to claims 7, 14 and 20 Wheeler in view of Vig disclose the predetermined format comprises a field configured to receive a list of timestamps, each timestamp of the list of timestamps corresponding to a sample point of the list of sample points (Wheeler, ¶86 “object detected by the vehicle, which can be referred to as "a verified represented object." The match record includes the current location of the vehicle 150 and a current timestamp”) (Wheeler, ¶55 “comparing sensor data 230 of a particular location to HD map data for that particular location . . . one or more timestamps”) (Wheeler, ¶157 “a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed”) (Vig, ¶59 “sensor data includes a location (e.g., a location in 3-D space relative to the LIDAR system) of a number of points (e.g., a point cloud) that correspond to .

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the rejection of independent claims 1, 8 and 15 in view of the combined teachings of Lee, Sharp, Vig and Wheeler, Applicant argues 
Lee is silent with respect to the claimed feature of using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations, as recited by claim 1

Sharp does not overcome the shortcomings of Lee. Sharp is generally directed to a data transmission and data processing method for broadcasting of geographic information to a mobile device. The geographic data is broadcast by the transmitter as a plurality of separate data elements which each relate to and include an identification of a specific map segment of a segmented map, such that the data elements can be transmitted independently of each other and the map segment identifier can be used by the receiving device to position the geographic information of each data element within the appropriate map segment. (Sharp, Abstract). The data element includes a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. (Id., col 7, lines 8-11). The data components within a data element are encoded in a progressive manner such that a plurality of independent data components follow from a header. (Id., col 9, lines 5-6). While Sharp encodes the data components in a progressive manner, Sharp is silent towards the claimed feature of encoding the driving surface edge observations using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class, as recited by claim 1. For example, Sharp is silent with respect to a predetermined data format corresponding to a driving surface edge observation class.

Vig is silent with regard to the claimed feature of using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations, as recited by claim 1. At best, Vig teaches that an autonomous vehicle map may comprise information regarding the road edge. For example, Vig does not provide any suggestion that a maplet may be generated using a predetermined data format corresponding to a driving surface edge observation class

Although, Wheeler teaches storing the map data in a format specified by the HD Map system and encodes relevant portions of map data, Wheeler is silent with respect to the claimed feature of using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations, as recited by claim 1. Indeed, Wheeler is not concerned with generating a maplet using a predetermined data format corresponding to a driving surface edge observation class.

	(emphasis added)(Amend. 9-12). 
 separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  
	For example, with respect to the disputed limitation “using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations” Sharp and Wheeler were not cited to disclose a “a driving surface edge observation class”.  Rather, Lee was cited as disclosing a driving surface edge observation and Vig was cited as disclosing the driving edge observation class as indicated in the non-final office action. In addition, Applicant does not present any specific arguments that Lee fails to disclose a driving surface edge observation or that Vig fails to disclose a driving surface edge observation class and does not address the cited portions of Lee or Vig. 
Furthermore, Applicant has not addressed the cited portions of Lee, Sharp, Vig or Wheeler and has not provided any reasoning, rationale or arguments as to why the cited portions do not disclose the particular claim limitations they address.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.  Although Applicant has summarized aspects of each, no arguments or evidence is presented highlighting why there are distinctions between the summary and the claim language requirements.
Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
 disclose the limitation “using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations” based on the broadest reasonable interpretation.
For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶148-149 (“The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). In addition, the specification indicates the predetermined data model could be an “information/data packet ( ¶ 191-192 standardized data model and that is configured to be an efficient information/data packet so as to reduce the bandwidth needed to communicate the road information/ data such that road information/data may be automatically, efficiently, and timely provided by the vehicle apparatus 20 to the network apparatus 10 for use in maintaining and updating the digital map . . . the information/data regarding the change to the network may be encapsulated in a maplet that is configured to be an efficient information/data packet”)
Moreover, “using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations” is exemplified in merely including an observation of observed environmental elements such as a driving surface edge in a predefined data structure, for example in a data type field in the data format (FIG. 10 “pavement edge flag”). See id.; Spec. ¶145 (“a vehicle apparatus 20 may populate the fields of the data format for the observation for which the vehicle apparatus 20 has road information/data”) (¶181 “the predefined and/or predetermined, standardized format corresponding to the object driving surface edge may comprise a driving surface edge relative position field”).
Lee discloses transmitting a maplet with a predetermined data format and predetermined data model of road data for transmission, and at least suggests the data is encoded despite Lee not using the term “encode”
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark 
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
With respect to Sharp, it is important to note that with respect to the claim 1 limitation “using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation 
Sharp explicitly discloses this feature as cited in the non-final office action. For example, Sharp explicitly discloses “data elements are generated 100 from other types of geographic data components. These include . . . supplementary GIS-related information such as . . . hospital locations . . . theme parks, garage services and any other information which has geographic aspects”). Moreover, this type identifier corresponding to a class of object (i.e., hospital) is corresponds to a particular data format of a data element (col. 8, ll. 58-67 “first aspect of the internal organisation of a data element has already been described-the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to ( as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment, and determination by the receiving device of whether the complete data element is received”) so that the receiver can identify information types (col. 9, ll. 1-10 “feature of the internal organisation of a data element, which is relevant to enabling receipt and processing of incomplete information is that data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header. It is possible to receive and process a header and a truncated body of a data element, since each component can then be matched to a map reference in the header”). 
Moreover, like Applicants invention, as discussed above, the data structure corresponds to observation classes using field flags (col. 6, ll. 55-65 “data processing and routing component 30 is also responsible for identifying 90 a set of geographic data components which correspond to the major map features which are fundamental to generate an overview map representation. This set of data components may comprise, for example, locations of towns and cities, major trunk roads, airports, railways, coastline and country borders . . . this identification of major features is achieved by reference to flags included with the database entries for these data components in the database- i.e. a categorization of database entries is performed when data is added to the database”; col. 5, ll. 60-65 “stored data includes geographic information . . . local garage services and restaurants 
In addition, Wheeler explicitly discloses that the update messages include predetermined data models and predetermined data formats organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)

(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a roadside barrier observation class in that it includes a manner of distinguishing classes in the data format, which is taught by the combined teachings of Lee, Sharp, Vig and Wheeler as cited above. For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”) (¶181 “the predefined and/or predetermined, standardized format corresponding to the object driving surface edge may comprise a driving surface edge relative position field”). In addition, Applicant has not presented any arguments that the motivation to use the combined teachings of Lee, Sharp, Vig and Wheeler to 

With respect to the rejection of independent claims 1, 8 and 15 in view of the combined teachings of Mann and Vig, Applicant argues 
Although, Mann teaches generating datagrams which are compressed snippets of map data, for transmitting the datagrams with minimal bandwidth, Mann fails to disclose a claimed limitation of using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations, as recited by claim 1 and as acknowledged on Page 19 of the Office Action. In fact, Mann discloses compressing the snippets instead of the claimed predetermined data model and predetermined data format to achieve similar results. Applicant's claims enable an efficient transmission of information/data packet from vehicle apparatus to the network apparatus, and allows the network apparatus to efficiently merge a plurality of maplets provided by a plurality of vehicles, validate map information/data, and/or generate map updates such that the digital map may be maintained in near real time or real time with respect to changes in the road network in a different manner than Mann
(emphasis added)(Amend. 12-13). 

	First, it is important to note that the claims do not require “enabl[ing] an efficient transmission of information/data packet from vehicle apparatus to the network apparatus, and allows the network apparatus to efficiently merge a plurality of maplets provided by a plurality of vehicles, validate map information/data, and/or generate map updates such that the digital map may be maintained in near real time or real time with respect to changes in the road network” asserted as lacking in Mann. 
	Applicant acknowledges the results of data transmission in Mann and the instant invention “achieve similar results” but assert that it does so “in a manner different than Mann”, but fails to explain how it is different, or whether this difference is contained in the claim language. Accordingly, Applicant has not addressed the cited portions of Mann or Vig with any specificity and has not provided any reasoning, rationale or arguments as to why the cited portions do not disclose the particular claim limitations they address.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.  Although Applicant has summarized aspects of each, no arguments or evidence is presented highlighting why there are distinctions between the summary and the claim language requirements.

	In addition, it is important to note that the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”). Thus, according to the specification, the same general data format is used for different observation classes wherein different observation classes are merely assigned a field within a common data format, for example, as shown in FIG. 10 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Mann explicitly discloses a predetermined, predetermined data model and format corresponding to environmental element observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to environmental element observations, which explicitly include indicating various object classes in the predetermined format (datagram) 
(¶47 “including information about landmarks associated with the local environment such as buildings, traffic signs, traffic lights, billboards . . . image content that is used to generate the local map representation, which in tum may be used to (globally) update or generate a reference map”) 
(¶58 “automatically detect or extract objects appearing in the images, a step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes" . . . object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light", "lane marking", and so on. SegNet and PSPNet are both known algorithms that have been developed specifically for classifying images ofroad networks. Suitable object classes, such as those described above, are therefore already defined in these algorithms”)
(¶65 “landmark object feature may comprise any feature that is indicative or characteristic of the environment of the road network and that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section”, i.e., the object classes are transmitted in a predefined format so that a reference map in an online server can identify the object classes for matching/ aligning the two maps (¶43 “when such information is provided to the remote server, the remote server may then use the provided local map representation, or data indicative thereof, to generate a new reference map section and/or to update a reference map stored on the remote server”) 



(¶ 127-129 “extracting a secondary set of features, and using secondary set of features for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”)
(FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) 
(¶¶ 239-240 “landmark shapes, orientations and images output from the landmark observation creation and the lane geometry can thus be output to an observation datagram creation module for generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map . . . datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”)
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”). 
In addition, datagram includes predetermined fields for detected object classification transmitted and sent for a global map update, including explicitly teaching an observation class or type ” (¶ 59-65  “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes . . . elements in the image corresponding to a certain object class may be extracted then processed separately from the other elements. For instance, in order to create a landmark observation feature, as described further below, the system will generally only need to consider pixels or groups of pixels that have been allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of to facilitate the matching and/or aligning of the local map representation with a reference map section . . . traffic lights”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “extracting a secondary set of features, and using secondary set of features for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”).  
Accordingly, Mann discloses generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to various particular observation classes. Mann also teaches these observation classes can include classification of any observed environmental element, which at least suggests observation classes for driving surface edges (¶ 65 “image content will generally include whatever objects are within the field of view of the camera”). 
The teachings of secondary reference Vig are used in the combination rejection to disclose that one of these one of these recognized environmental elements that can be observed is a type or class of driving surface edge, i.e., (¶ 5 “automated road edge boundary detection”) (¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.). Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map’) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be 
wherein the driving surface edge class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84), as cited in the non-final office action. Accordingly, Applicants arguments as to this point are unpersuasive. 

With respect to the rejection of independent claims 1, 8 and 15, in view of the combined teachings of Wheeler and Vig, Applicant argues “both Wheeler and Vig are also silent towards the feature of using a predetermined data model and a predetermined data format corresponding to a driving surface edge observation class for encoding the driving surface edge observations, as recited by claim 1. Indeed, none of the cited references teach or suggest generation of a maplet using a predetermined data format corresponding to a driving surface edge observation class. Therefore, Wheeler and Vig alone or in combination, fail to teach or suggest claim 1” (Amend. 13-14). 
However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Wheeler and Vig with any particularity. In addition, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In 
Here, Applicant merely argues each of Vig and Wheeler separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  Accordingly, Applicant has failed to address the combination rejection such that the argument is insufficient to rebut the prima facie case of obviousness presented in the non-final office action. 
In addition, Wheeler explicitly discloses “using a predetermined data model and a predetermined data format corresponding to a . . . observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one observation class”. 
 (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);

(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
	Vig was cited to disclose the observation class could be a driving surface edge. Applicant has not presented any arguments that the cited portions of Vig fail to disclose that an observation class can be a driving surface edge. Accordingly, Applicants arguments as to this point are unpersuasive. 

PREVIOUSLY CITED PRIOR ART
2016/0171893 HERE GLOBAL, cited to disclose:
7 determining, using a processor, a first road boundary and a second, opposite road boundary at the road segment from the identified static objects
road boundary (i.e., the left or right boundary of the road). Based on the static nature of objects, and the positioning of those objections, a processor may identify those objects as being placed along the side of the road, therein forming a road boundary. For example, in some embodiments, the left boundary of the road may be determined based on the respective vehicle detecting static objects (e.g., road signs, road curbs, barriers, or guard rails) to the left of the vehicle.
Cl 5 relative position edge and vehicle 
 [0051] With the identification of a reference point (e.g., road boundary), the identified dynamic objects may be normalized with the reference point and combined together. In other words, the lateral distance of the identified dynamic objects may be calculated with relation to the road boundary or reference point, instead of the vehicle. Each vehicle's data may then be combined together with comparison to the reference point or plurality of reference points
[0057] In the range-based approach, following the determination of the left and right road boundaries, the total distance of the road may be calculated by adding the distance from the vehicle to the road boundary to the left with the distance from the vehicle to the road boundary to the right
7. The method of claim 1, wherein the reference point is a road boundary.

Yang 20180189578 is cited to disclose 
6 navigable road surface area can be divided into lane elements that together fully cover the navigable surface with no gaps between them.
7 Generation of the lane element graph includes identifying lane cuts from lane lines and navigable boundaries
FIG. 39 navigable boundary 3910
76 The localize-route API takes as input a route from a source to destination via a third party maps and generates a high precision routes represented as a connected graph of navigable lanes along the input routes based on HD maps
189 A navigable boundary represents a boundary of navigable road surface and is one in which vehicles should not cross or go beyond these boundaries (e.g., curb edge . . . A lane cut goes through the width of the road, cutting it into adjacent segments. A lane cut ends at a navigable boundary”
have left and right edges that are defined by lane lines or navigable boundaries
[0078] The 3D map API 265 provides efficient access to the spatial 3-dimensional (3D) representation of the road and various physical objects around the road as stored in the local HD map store 275. The 3D map APIs 365 include a fetch-navigable-surfaces API and a fetch-occupancy-grid API. The fetch-navigable-surfaces API receives as input, identifiers for one or more lane elements and returns navigable boundaries for the specified lane elements. The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs
93 The landmark map may further comprise information describing stop lines, yield lines, spatial location of crosswalks, safely navigable space, spatial location of speed bumps, curb, and road signs comprising spatial location
186 A lane element graph represents the navigable road surface that is divided into lane elements,
197 left and right Navigable Surface Polylines
[0200] Features are everything on a map that is either drawn by operators or automatically generated. A feature can be a lane boundary, navigable boundary, or a lane element, as well as traffic lights, traffic signs, etc. Each feature may comprise a list of control points and an interpolation method. An interpolation method can be one of polyline, bezier curve, etc, which describes how to interpolate the geometry among the control
220 Navigable boundaries are used to intersect (and terminate) lane cuts. The use of navigable boundaries is to ensure that a lane cut does not extend to adjacent roads, which can happen if two roads are right next to each other.
Claim 7 computing one or more intersections of the ray to other lane lines and navigable boundaries; responsive to an intersection being within a threshold distance of a head or tail control point of an intersected lane line, snapping the intersection to the head or tail control point of the intersected lane line, collecting qualified intersections for each ray

¶96 “wireless transceiver 172 may upload data collected by system 100 to one or more servers, and download data from the one or more servers. Via wireless transceiver 172, system 100 may receive, for example, periodic or on demand updates to data stored in map database 160”) 
¶218 Embodiments of the present disclosure may use mapping of horizontal and vertical functions to road features in order to delineate road edges. In particular, the mappings disclosed herein may allow for multiple road edge points to be calculated within a single column of an image
[0222] The at least one image may include a plurality of image features representing a corresponding plurality of road boundary edges. For example, the at least one image may include a curb, a barrier (such as a concrete barrier, a guardrail, or the like), a lane marking (such as a dashed line, a solid line, or the like), a road edge (such as a border between concrete or asphalt comprising the road and grass, gravel, or the like comprising non-paved areas, a border between gravel or dirt comprising the road and grass or the like comprising non-road areas, or the like), or the like.
232 In particular, as depicted in the example of FIG. 13A, a conventional free space algorithm typically only outputs one point detected as a road edge per column. Accordingly, a piecewise function defining the road edges is comprised of function 1300a (used to connect gaps to ensure that a continuous function is output), function 1300b (based on curb detections), and function 1300c (based on vehicle detections). 
 	[0233] FIG. 13B illustrates an example of using an algorithm of the present disclosure for road edge detection. FIG. 13B therefore depicts the technical advantages of the disclosed techniques for determining road edges. In particular, as depicted in the example of FIG. 13B, both horizontal and vertical functions are combined (e.g., in a piecewise fashion and/or in an algorithmic combination, such as added or subtracted) to provide a single representation, curve 1310, of the road edge.
235 representation of FIG. 13C may be aligned with map data. For example, the functions may be mapped to global coordinates (or local coordinates of a map being used for navigation) based on location information related to the host vehicle (e.g., GPS location, ego motion, camera pose coordinates, or the like). In the example of FIG. 13C, then, the gap between points B1 and B2 may be aligned with a map and identified as a representation of a gap in the road edge caused
plurality of image features representing a corresponding plurality of road boundary edges
Distance to road edge 
[0237] FIG. 13E illustrates an example of distance learning for road edge detection consistent with the disclosed embodiments. In the example of FIG. 13E, a neural network (e.g., the neural network implementing the functions of horizontal function module 1204 and/or vertical function module 1206 of FIG. 12, described above) has been trained to score one or more horizontal functions (e.g., function 1330a) to the image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide a limiting definition of “header” or “header data format” but merely describes an extensive list of examples of the kind of information it can include such as (¶158–163 “the header comprises elements”; “Sensor Data Request Interface (SDRI) format identifier (ID) field”; “a compression factor field”; a coordinated universal time (UTC) time offset field”; “trajectory type and observation class flag fields”; “a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”; “fields corresponding to positions and/or locations provided by the maplet”; “a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”; “coordinates of the pose points”; “GNSS antennae to VCS offset field, the value of which is a three dimensional vector originating at the antennae of the GNSS sensor”; “a vector/array comprising standard deviations for longitudinal (x), lateral (y), and vertical (z) pose point coordinates”; “a GNSS standard deviation field, the value of which indicates the standard deviations for the [X, Y, Z] coordinates of the GNSS sensor (of the sensors 29; e.g., in meters) relative to a planimetric mapping coordinate system such as Geodetic or local Cartesian mapping coordinate systems”; “a lane marking standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) lane markings sample points relative to the VCS coordinate system”; “pose points drift rate field”; “an orientation type field, the value of which indicates if the rotation of the VCS coordinate system to its associated local coordinate system (LCS) system is given as Euler angles or quaternions”; “Euler rotation order field”; “a quaternion order field”). The header is also identified as “header data format 1010” shown in FIG. 10A along with “pose points portion” and “roadside barriers portion”. The header and additional portions make up the entire maplet as shown in FIG. 10A and the “pose points portion” and “roadside barriers portion” which appear to be additional data related to the header data. In FIG. 10A, the header data is not shown as having any particular structure for the subset of data contained therein different than the pose points or roadside barrier portions, such that it is merely an additional subset of data included in the maplet. Accordingly, under a broadest reasonable interpretation, header data is interpreted as a subset of data including the types of information listed as examples above. 
        
        2 See Id. 
        3 See Id.